Title: From George Washington to Antoine-Jean-Louis Le Bègue de Presle Duportail, 17 June 1781
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                        
                            Dear Sir,
                            New Windsor on 17th June 1781.
                        
                        I inclose to you, the arrangement of the Army—If there is any place more proper than the one I have assigned
                            for the Engineers, & Corps of Sappers and Miners, pray let me have your sentimts thereon by return of the bearer,
                            as I want to publish the whole in the Orders of this day.
                        If it is convenient to you, it would be my wish that you and the Q.M. Genl should view—to morrow—a spot to
                            form our first Encampment upon—When I hear from you, I will give him notice. With much truth I am—Dr Sir Yr Most Obedt
                            Servt
                        
                            G. W——n

                        
                    